                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.                                      Case No. 4:19-cr-40011

PATRICK O. SHARKEY                                                                   DEFENDANT
                                              ORDER

       Before the Court is Defendant Patrick O. Sharkey’s Motion for Early Release. (ECF No.

25). The Court finds that no response is necessary and that this matter is ripe for consideration.

       On June 19, 2019, Defendant’s probation officer moved to revoke his supervised release,

contending that Defendant had violated the conditions of his supervised release by leaving the

Western District of Arkansas without permission, being untruthful to his probation officer, and

changing his address without giving notice. On September 26, 2019, the Court found that

Defendant violated two conditions of his supervised release, revoked his release status, and

sentenced him to a term of ten (10) months’ imprisonment. Defendant mailed a letter to the Court

on February 15, 2020 requesting a sentence reduction. (ECF No. 25). The Court construes the

letter as a Motion for Early Release.

       “Federal courts are forbidden, as a general matter, to modify a term of imprisonment once

it has been imposed, but the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011) (internal citation and quotation marks omitted). Courts

may modify a term of imprisonment (1) in certain circumstances upon motion of the Director of

the Bureau of Prisons; (2) to the extent otherwise expressly permitted by statute or by Rule 35 of

the Federal Rules of Criminal Procedure; or (3) upon motion of the defendant or the Director of

the Bureau of Prisons, or on a court’s own motion, in cases where the applicable sentencing range

has subsequently been lowered by the Sentencing Commission. See 18 U.S.C. § 3582(c)(2).
       Defendant cites no fact or law, and the Court is unaware of any, that would allow it to

modify Defendant’s sentence. Rather, Defendant asks to be released from custody because he has

“learned a valuable lesson” and because he wants to spend time with his family.

        Accordingly, the Court finds that Defendant’s Motion for Early Release (ECF No. 25)

should be and hereby is DENIED.

       IT IS SO ORDERED, this 31st day of March, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               2
